FILED

DEC 2 1 2011
UNITED STATES DISTRICT COURT clerk u s District & Ba k
FoR THE DISTRICT or CoLUMBIA couné 151 ina 1)1;111¢101 'ioiillila

Eric Flores, )
)
Plaintiff, )

)  >*1 1 )|

v. ) Civil Action No.  h 2 ("'
)
United States Department of Health and )
Human Services et al., )
)
)
Defendants. )

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application to proceed in forma pauperz`s. The application will be granted and the complaint will
be dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3) (requiring
dismissal of an action "at any time" the Court determines that it lacks subject matter jurisdiction).

Plaintiff, a resident of El Paso, Texas, has submitted a "Federal Tort Complaint Against
Torture" against the Department of Health and Human Services, the United States Attomey
General, and Sierra Medical Center in El Paso, Texas. The Court has previously transferred
plaintiffs similarly styled actions to the appropriate federal district court in Texas. See Flores v.
United Stales Attorney General, Civ. No, 11-0634 (UNA) (D.D.C. Mar. 29, 2011) (transferring
case to the Westem District of Texas); Flores v. United States Atlorney General, Civ. No. ll-
0396 (UNA) (D.D.C. Feb. 17, 2011) (same).

Because plaintiff has not indicated in the instant complaint that he has exhausted his
administrative remedies under the Federal Tort Claims Act ("FTCA"), 28 U.S.C. § 2675, the
Court will dismiss this action for lack of subject matter jurisdiction. See Aba'urrahman v.

Engstrom, 168 Fed.Appx. 445, 445 (D.C. Cir. 2005) (per curiam) ("[T]he district court properly

dismissed case [based on unexhausted FTCA claim] for lack of subject matter jurisdiction.");

GAF Corp. v. United Stales, 818 F.Zd 90l, 917-20 (D.C. Cir. l987) (fmding FTCA exhaustion

requirement jurisdictional)_\ A separate Order ac s this Memorandum Opinion.

United States District Judge

DATE: December /ZO, 2011

' After exhausting his administrative remedies, plaintiff should know from the previous
transfer orders that the United States District Court for the Western District of Texas - not this
Court ~ is the proper venue for litigating his FTCA claim. See 28 U.S.C. § l402(b) (establishing
FTCA venue as "the judicial district where the plaintiff resides or wherein the act or omission
complained of occurred.").